DECISION
The application of the above-named defendant for a review of the sentence for Count I, 5 years for Burglary; Count III, 6 years with 1 year suspended for Burglary; to be served consecutively; $616.50 in restitution to be paid before the 11th month of defendant’s one year probation. Defendant may released early if restitution is paid in full, imposed on January 14, 1987, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
This Board deplores the absence of a Presentence Report and recommends that all Sentencing Judges have a PSI prepared.
We wish to thank Bonnie Combes of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.